I base my concurrence upon the provision (Sec. 11, Bill of Rights, our Constitution):
"In all criminal prosecutions, the accused shall have the right to a speedy and public trial, by an impartial jury, in the county where the crime was committed, and shall be heard by himself, or counsel, or both, to demand the nature of the cause of the accusation against him, to meet the witnesses against him face to face, and have compulsory process for the attendance of witnesses in his favor, and shall be furnished with a copy of the indictment against him."
Also upon the provisions in (Sec. 12, Bill of Rights, our constitution):
"No person shall be subject to be twice put in jeopardy for the same offense, nor compelled in any criminal case to be a witness against himself, nor be deprived of life, liberty or property without due process of law; nor *Page 541 
shall private property be taken without just compensation."
It appears to me that these provisions of our constitution contemplate that for any criminal act the accused shall be tried in but one county, and not every county in the State, and that the doctrine that the crime or offense, was of such a nature as to spread throughout the State, although consisting of but one single act, yet was committed in every county of the State, allows a refinement to rob that important constitutional provision of its real intention and purpose.
United States vs. Smith, 173 Fed. 227.
State vs. Moore, 72 So. 965.